General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The merits of this case have been carefully reexamined in light of applicant' s response received 7/28/2022. It is the Examiner's position that the rejection of record under 35 U.S.C. 112(a) and (b) has not been overcome by applicants'  amendment and is hereby set forth and made FINAL. 
Reproductions
The Examiner objects to the reproductions for the following reasons:
Following the applicant’s election, the numbering sequence for elected groups must be retained in Hague applications. The office preserves the reproduction numbering sequence as published by WIPO to avoid confusion of which designs in the published International Registration are covered by the U.S. Patent. Therefore the description of the elected reproductions should be renumbered as 2.1 and 2.2. 
Further, the Examiner objects to the amended reproductions because they disclose features and views not shown in the original disclosure for the second embodiment.
Claim Rejection - 35 USC § 112
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a), as failing to comply with the description requirement thereof since the drawings introduce new matter not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the additional views of 2.6, 2.7.  While many of the features disclosed in 2.2 through 2.5 can be corroborated in the perspective view of 2.1; certain features have been introduced as new matter. Many of these features are identified below. Any views or additional features that were not disclosed in the original specification or reproductions constitutes new matter.
In 2.3 and 2.6, there is no support in the original disclosure for features (b) through (f). Since these features were not disclosed in the original reproductions or described in the original specification, amending the reproductions to add these features constitutes new matter. 

    PNG
    media_image1.png
    247
    848
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    806
    media_image2.png
    Greyscale

To overcome this portion of the rejection, applicant may either convincingly demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or amended drawings in which every element has antecedent basis in the original disclosure.
Claim Rejection - 35 USC § 112
The claim is FINALLY rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabled because: 
The exact three dimensional appearances of the claim cannot be understood. In 2.1 and 2.4 feature (a) is inconsistently shown. All features must be corroborated throughout the views; and without the presence of multiple interpretations.

    PNG
    media_image3.png
    626
    843
    media_image3.png
    Greyscale


Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). 
Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b). THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915